Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 1 of 10 PageID #: 19625




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

       TEAM WORLDWIDE CORPORATION,

             Plaintiff,                        Case No. 2:19-cv-92-JRG-RSP

       v.                                      LEAD CASE

       ACADEMY, LTD d/b/a ACADEMY
       SPORTS + OUTDOORS,

       Defendant.

      ACE HARDWARE CORPORATION,               Case No. 2:19-cv-00093-JRG-RSP

      AMAZON.COM, INC, AMAZON.COM LLC, Case No. 2:19-cv-00094-JRG-RSP

      BED BATH & BEYOND INC.,                 Case No. 2:19-cv-00095-JRG-RSP

      COSTCO WHOLESALE CORPORATION,           Case No. 2:19-cv-00096-JRG-RSP

      DICK'S SPORTING GOODS, INC.,            Case No. 2:19-cv-00097-JRG-RSP

      THE HOME DEPOT, INC.,                   Case No. 2:19-cv-00098-JRG-RSP

      MACY'S RETAIL HOLDINGS INC. and         Case No. 2:19-cv-00099-JRG-RSP
      MACYS.COM, LLC,
                                              Case No. 2:19-cv-00100-JRG-RSP
      TARGET CORPORATION, and TARGET
      BRANDS, INC.,
                                              Case No. 2:20-cv-00006-JRG-RSP
      SEARS, ROEBUCK AND CO., SEARS
      HOLDINGS CORPORATION, and
      TRANSFORM HOLDCO LLC,                   CONSOLIDATED CASES

             Defendants.



            DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF TEAM
            WORLDWIDE CORPORATION’S OBJECTIONS TO MAGISTRATE
               JUDGE’S ORDER ON DEFENDANTS’ MOTION TO STRIKE
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 2 of 10 PageID #: 19626




            TWW has repeatedly and unsuccessfully sought to rely on a filing from the previous Wal-

   Mart litigation (the “Wal-Mart Notice,” available at Dkt. 213-1) to try to establish that Defendants

   in this case infringe TWW’s asserted patent. In response, Defendants moved to strike references

   to the Wal-Mart Notice under Fed. R. Evid. 403 (Dkt. 213), and the Magistrate Judge granted this

   motion. (Dkt. 394 (“Order”), at 2.) At the pretrial conference, the Court noted that the Wal-Mart

   Notice was hearsay not within any exception. (Dkt. 384 at 19:23-24; 20:19-25; 22:11-19.) TWW

   now objects to the Magistrate Judge’s Order, arguing that the Magistrate Judge erred in excluding

   the Wal-Mart Notice under Rule 403, that it is admissible as a statement against interest. (Dkt.

   436.) TWW is wrong on both points. The Court should overrule TWW’s objections and uphold

   the Magistrate Judge’s Order.

       I.        The Wal-Mart Notice is Hearsay and No Hearsay Exception Applies

            The Wal-Mart Notice is hearsay, and therefore it is only admissible if an exception to the

   rule against hearsay applies. Fed. R. Evid. 801(c), 802. TWW tacitly admits that the Wal-Mart

   Notice is hearsay, arguing not that the statements are not hearsay, but instead that the “statement

   against interest” hearsay exception applies. (Dkt. 436 at 1.)

            Statements against interest must meet two black-letter law requirements to be admissible:

   (1) the declarant is unavailable as a witness; and (2) the statement would only have been made “if

   the [declarant] believed it to be true” because “it was so contrary to the declarant’s proprietary or

   pecuniary interest.” Fed. R. Evid. 804(b)(3). Neither element is met here.

            A.      The Declarants Are Not Unavailable, As Required by Fed. R. Evid. 804(a)(5)(B)

            As an initial matter, the declarants are not unavailable because they either were deposed in

   this case, 1 or TWW never attempted to depose them in this case. Under Rule 804(a)(5)(B), which


   1
    In the present case, TWW served subpoenas, including notices of deposition under Fed. R. Civ. P.
   30(b)(6), on and deposed at least the following entities: Bestway (USA) Inc.; The Coleman Company, Inc.;
                                                      1
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 3 of 10 PageID #: 19627




   defines “unavailability” for statements against interest, 2 a declarant is unavailable only when the

   proponent of the evidence cannot procure “the declarant’s attendance or testimony.” Fed. R. Evid.

   804(a)(5)(B). This requires that the proponent of the statement attempt to depose the declarant

   before they can invoke the statement against interest exception. See Simulnet E. Assocs. v. Ramada

   Hotel Operating Co., 121 F.3d 717 (9th Cir. 1997); U.S. v. Gabriel, 715 F.2d 1447, 1451 (10th

   Cir. 1983). In fact, Congress specifically amended Rule 804 to require depositions and prevent the

   outcome that TWW seeks here. See Wright and Miller, 30B Fed. Prac. & Proc. Evid. § 6968 (2021

   ed.). Therefore, TWW cannot invoke the statement against interest exception to admit statements

   by declarants from whom TWW failed to seek testimony in the present proceeding.

          Further, when a declarant has been deposed, that declarant is not “unavailable” because the

   proponent has already procured the declarant’s “testimony,” and the statement against interest

   exception cannot be used. Fed. R. Evid. 804(a)(5)(B); Campbell by Campbell v. Coleman Co.,

   Inc., 786 F.2d 892, 896 (8th Cir. 1986). Therefore, any declarant that TWW has already deposed

   in this case is not “unavailable” within the meaning of Rule 804(a)(5)(B).

          TWW also argues that the Wal-Mart Notice declarants are now unavailable because

   Defendants no longer intend to call them at trial. TWW relies on Moss, Aubrey Rogers, and Wilson

   to purportedly support the proposition that a declarant is unavailable any time the declarant is

   beyond a court’s subpoena power. (See Dkt. 436 at 2-3 (citing Moss v. Ole S. Real Est., Inc., 933

   F.2d 1300, 1311 (5th Cir. 1991); Aubrey Rogers Agency, Inc. v. AIG Life Ins. Co., 2000 WL

   135129, at *1 (D. Del. Jan. 13, 2000); Wilson v. Seven Seventeen HB Philadelphia Corp., 2003

   WL 22709073, at *4 (E.D. Pa. Nov. 14, 2003)).) But these three cases address the “former



   Intex Recreation Corp.; Intex Development Co., Ltd.; and Intex Trading Ltd.
   2
     TWW does not contend that the declarants are unavailable under 804(a)(1)–(4), only 804(a)(5). (See
   generally Dkt. 436.)
                                                    2
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 4 of 10 PageID #: 19628




   testimony” hearsay exception, under Rule 804(a)(5)(A), not subpart 804(a)(5)(B), and are

   therefore inapplicable here. Unavailability under the “former testimony” exception requires only

   that the proponent cannot obtain the declarant’s “attendance.” Fed. R. Evid. 804(a)(5)(A). 3 But the

   statement against interest exception sets a higher bar—it requires that the proponent cannot procure

   the declarant’s “attendance or testimony.” Fed. R. Evid. 804(a)(5)(B) (emphasis added).

   Regardless of whether Defendants call the declarants, or where the declarants are located, they are

   not unavailable under Rule 804(a)(5)(B) because TWW has failed to show that it could not have

   procured the “testimony” of those declarants by deposition. Fed. R. Evid. 804(a)(5)(B); Simulnet,

   121 F.3d 717; Gabriel, 715 F.2d 1447.

             TWW also cites Tex. & P.R. Co. v. Reagan and Charles v. Wade; these cases, however, are

   inapplicable because they do not consider the statement against interest exception under Rule

   804(b)(3). 4 In short, TWW applies the wrong definition of unavailability. As a result, TWW

   incorrectly concludes that the witnesses in this case are unavailable when, in fact, they are not

   under Rule 804(a)(5)(B) because TWW could have obtained (and in some instances did obtain)

   their testimony by deposition.

             Finally, TWW has the burden to prove unavailability because it is proffering the hearsay

   evidence. Fed. R. Evid. 804(a)(5); Moore v. Miss. Valley State Univ., 871 F.2d 545, 552 (5th Cir.

   1989). TWW has not met its burden because TWW has not alleged that TWW attempted but failed

   to obtain testimony from the allegedly unavailable declarants. Id.

             In sum, TWW has failed to demonstrate that the Wal-Mart Notice declarants are

   unavailable in the present case; in fact, the opposite is true. As discussed above, and as a matter of

   law, the declarants are not unavailable. See also Dkt. 384 at 21:22-24 (TWW’s counsel admitting


   3
       Clearly, the Wal-Mart Notice does not constitute “testimony” within the meaning of Rule 804(a)(5)(A).
   4
       Notably, Tex. & P. R. Co. v. Reagan, 118 F. 815, 817 (5th Cir. 1902) predates Rule 804 by over 70 years.
                                                         3
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 5 of 10 PageID #: 19629




   at the pretrial conference that the declarants are available). The declarants are available whether

   or not Defendants choose to call the declarants at trial. Therefore, because a declarant’s

   unavailability is required for the statement against interest hearsay exception to apply, and this

   requirement is not met here, this exception is inapplicable to the Wal-Mart Notice.

            B.      Even If the Declarants Were Unavailable, the Statements in the Wal-Mart Notice
                    Do Not Constitute a Statement Against Interest under Fed. R. Evid. 804(a)(5)(B)

            Notwithstanding the fact that the declarants are not unavailable, the Wal-Mart Notice was

   not a statement against interest under Rule 804(b)(3). A statement against interest is one that the

   declarant would “have made only if the person believed it to be true” because “it was so contrary

   to the declarant’s . . . interest.” Fed. R. Evid. 804(b)(3). When a statement is the result of mixed

   motivations, the statement is not “so contrary” to the declarant’s interest that it is a statement

   against interest under the rule. U.S. v. Diehl, 460 F. Supp. 1282, 1290 (S.D. Tex. 1978), aff'd, 586

   F.2d 1080 (5th Cir. 1978). The statements in the Wal-Mart Notice—simply summarizing positions

   that the parties to the Wal-Mart litigation took during that case to resolve the litigation (see Order,

   at 2)—are often made by parties with mixed pecuniary motives (see Warner Bros. v. First Fashion

   & Variety, Inc., 1987 WL 7743, at *1 (S.D.N.Y. Mar. 3, 1987)); they are not statements that would

   “only have been made” if the declarants believed them to be true. Therefore, they are not

   statements against interest within Rule 804(b)(3).

            For these reasons, the “statement against interest” hearsay exception does not apply, and

   the Wal-Mart Notice is inadmissible hearsay. Fed. R. Evid. 802.

      II.        The Wal-Mart Notice Should be Excluded Under Fed. R. Evid. 403

            The Wal-Mart Notice should also be excluded under Rule 403, which provides a district

   court with discretion to “exclude relevant evidence if its probative value is substantially

   outweighed by a danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue

                                                     4
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 6 of 10 PageID #: 19630




   delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

             The probative value of the Wal-Mart Notice is low because it was a stipulation created by

   the defendants in the Wal-Mart case, specifically for that litigation. (See Dkt. 213 at 3-5.)

   Stipulations bind only the parties to the stipulation. See, e.g., Rice v. Glad Hands, Inc., 750 F.2d

   434, 438 (5th Cir. 1985). Defendants were not parties to the Wal-Mart Notice, and TWW has not

   shown that Defendants were aware of the Wal-Mart Notice. (See generally Dkt. 436.) Further, lay

   opinions regarding patent infringement have little probative value, especially when they pre-date

   the relevant claim construction order. SSL Servs., LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1092

   (Fed. Cir. 2014). The Wal-Mart Notice thus has, at best, limited probative value in this case, and

   that at best limited value is clearly outweighed by the danger that it will confuse the issues and

   mislead the jury. The jury could easily be led to believe that the Wal-Mart Notice is definitive

   proof of infringement, when it indisputably is not. (See Dkt. 213 at 5-7.) Not only were Defendants

   not parties to the Wal-Mart Notice, there was no stipulation as to many of the products that are at

   issue in this case. (See Dkt. 282 at 2 n.3.) In fact, one supplier specifically denied infringement of

   any claim of the ’018 Patent. (See id. at 2 n.2.) The Magistrate Judge’s Order correctly excluded

   the Wal-Mart Notice under Rule 403. The Court should not disturb that decision.

      III.      Conclusion

             The Wal-Mart Notice is inadmissible hearsay. No hearsay exception applies because the

   relevant witnesses are not unavailable within the meaning of Rule 804(a)(5)(B). Moreover, any

   probative value the Wal-Mart Notice has is substantially outweighed by the dangers of prejudice,

   misleading the jury, and confusing the issues. The Wal-Mart Notice is thus inadmissible under at

   least Rules 403 and 802, and the Magistrate Judge’s Order should not be overruled.




                                                     5
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 7 of 10 PageID #: 19631




   Dated: June 2, 2021          Respectfully submitted,


                                 /s/ Andrew M. McCoy (with permission)
                                 Faegre Drinker Biddle & Reath LLP
                                 R. Trevor Carter (admitted in E.D. Texas)
                                 trevor.carter@faegredrinker.com
                                 Andrew M. McCoy (admitted in E.D. Texas)
                                 andrew.mccoy@faegredrinker.com
                                 Reid E. Dodge (admitted in E.D. Texas)
                                 reid.dodge@faegredrinker.com
                                 300 N. Meridian St., Suite 2500
                                 Indianapolis, IN 46204
                                 (317) 237-0300 (telephone)
                                 (317) 237-1000 (facsimile)

                                 Lauren M.W. Steinhaeuser (admitted in E.D. Texas)
                                 lauren.steinhaeuser@faegredrinker.com
                                 90 S. Seventh St., Suite 2200
                                 Minneapolis, MN 55402
                                 (612) 766-7000 (telephone)

                                 Counsel for Defendants Academy, Ltd d/b/a Academy Sports
                                 + Outdoors; Ace Hardware Corporation; Dick’s Sporting
                                 Goods, Inc.; Home Depot U.S.A., Inc. and Home Depot
                                 Product Authority, LLC; Target Corporation; Sears,
                                 Roebuck and Co., and Sears Holdings Corporation; and
                                 Transform SR LLC and Transform KM LLC

                                 Charles Everingham IV
                                 State Bar No. 00787447
                                 Ward Smith & Hill, PLLC
                                 P.O. Box 1231
                                 Longview, TX 75606-1231
                                 (903) 757-6400 (telephone)
                                 (903) 757-2323 (facsimile)
                                 Email: ce@wsfirm.com

                                 Counsel for Defendants Ace Hardware Corporation; Dick’s
                                 Sporting Goods, Inc.; Home Depot U.S.A., Inc. and Home
                                 Depot Product Authority, LLC; Target Corporation; Sears,
                                 Roebuck and Co., and Sears Holdings Corporation; and
                                 Transform SR LLC and Transform KM LLC




                                          6
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 8 of 10 PageID #: 19632




                                 /s/ Steven A. Caloiaro (with permission)
                                 Dickinson Wright PLLC
                                 John S. Artz
                                 jsartz@dickinsonwright.com
                                 350 S. Main St., Suite 300
                                 Ann Arbor, MI 48104
                                 (734) 623-7075

                                 Steven A. Caloiaro
                                 scaloiaro@dickinsonwright.com
                                 100 W. Liberty St., Suite 940
                                 Reno, NV 8951
                                 (775) 343-7500

                                 Counsel for Defendants Academy, Ltd d/b/a Academy Sports
                                 + Outdoors and Target Corporation

                                  /s/ Robert Cruzen (with permission)
                                 Robert T. Cruzen
                                 Klarquist Sparkman LLP
                                 One World Trade Center
                                 121 SW Salmon St., Suite 1600
                                 Portland, OR 97204
                                 Counsel for Defendants Amazon.com, Inc.
                                 and Amazon.com LLC

                                  /s/ Walter Hill Levie III
                                 John W. Harbin
                                 Gregory J. Carlin
                                 Walter Hill Levie III
                                 Meunier Carlin & Curfman LLC
                                 999 Peachtree St. NE, Suite 1300
                                 Atlanta, GA 30309
                                 jharbin@mcciplaw.com
                                 gcarlin@mcciplaw.com
                                 tlevie@mcciplaw.com

                                 Counsel for Defendants Amazon.com, Inc. and Amazon.com
                                 LLC; Bed Bath & Beyond Inc.; Costco Wholesale
                                 Corporation; Dick’s Sporting Goods, Inc.; Macy’s Retail
                                 Holdings, Inc. and Macy’s.com, LLC; and Target
                                 Corporation




                                          7
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 9 of 10 PageID #: 19633




                                 Michael C. Smith
                                 State Bar No. 18650410
                                 Scheef & Stone, LLP
                                 113 E. Austin St.
                                 Marshall, TX 75671
                                 Office: 903-938-8900
                                 Michael.Smith@solidcounsel.com

                                 Counsel for Defendants Academy, Ltd d/b/a Academy Sports
                                 + Outdoors; Ace Hardware Corporation; Amazon.com, Inc.
                                 and Amazon.com LLC; Bed Bath & Beyond Inc.; Costco
                                 Wholesale Corporation; Dick’s Sporting Goods, Inc.;
                                 Macy’s Retail Holdings, Inc. and Macy’s.com, LLC; Home
                                 Depot U.S.A., Inc. and Home Depot Product Authority,
                                 LLC; and Target Corporation




                                         8
Case 2:19-cv-00092-JRG-RSP Document 446 Filed 06/02/21 Page 10 of 10 PageID #:
                                  19634



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on counsel of record,

all of whom have consented to electronic service, on this 2nd day of June 2021.

                                                    /s/ Walter Hill Levie III
                                                    Walter Hill Levie III




                                               9
